Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazlauskas (US 4,810,848) in view of Deeg (US 3,391,558), Stoops et al (US 6,380,505) and Steingroever (US 5,586,460).

Kazalauskas discloses regarding claims 1 and 12, Fig 3 shows a torch body comprising an electrode 80 which is connected to a voltage supply and a gas supply. (See Column 4, Lines 5-10 and Lines 15-25) Kazalauskas discloses two or more metal segments movable relative to one another being sized and shaped to surround a seam between two elongated objected to be welded. (See Figs 1 and 4) Kazalauskas discloses, Fig 1 shows a locking mechanism 150 for securing the two segments. 
Kazalauskas fails to disclose the metal segments acting as electrodes in electrical communication with the power supply line and the gas jacket and a screw mechanism that includes a locking mechanism that is located between two or more adjacent metal segments and that moves the metal segments in a radial direction via a screw mechanism. 

Deeg discloses regarding claims 1 and 12, two metal segments 11 and 12, acting as electrodes, (See Fig 12) which surround two parts to be welded, with the metal segments being movable relative to each other. Fig 14 shows the segments being in electrical communication with the power supply. 

It would have been obvious to adapt Kazalauskas in view of Deeg to provide two metal segments, acting as electrodes which surround two parts to be welded, with the metal segments being movable relative to each other, the segments being in electrical communication with the power supply as this would form a bond through the entire thickness of the workpiece(s). 

Stoops discloses a welding device comprising a metal segment being sized and shaped to surround a seam for welding two tubes or pipes. The metal segment comprises a gas jacket for feeding inert gas around the pipes being welded via apertures 59. (See Column 16, Lines 55-67) It would have been obvious to adapt Kazalauskas in view of Stoop to provide the gas jacket for shielding the weld area from the ambient atmosphere.

Steingroever discloses, regarding claims 1 and 10 a screw mechanism 17, 17a for closing two segments of a welding device and moving the segments in a radial direction. It would have been obvious to adapt Kazalauskas to provide the screw mechanism that includes a locking mechanism that is located between two or more adjacent metal segments and that moves the metal segments in a radial direction via a screw mechanism as this is an obvious variant for a locking mechanism when securing two semi-circular segments. 

Kazalauskas discloses regarding claim 2, the shielding gas is an inert gas. See Column 4, Lines 5-10 and Lines 15-25) Regarding claim 3, as the claim discloses all the inert gases Kazalauskas discloses the limitations of claim 3. Regarding claim 4, Fig 1 shows the metal segments 142 and 144 being the same size and shape. Deeg also shows the metal segments being the same size and shape for maintaining a constant and uniform current and magnetic field through the workpiece. 

Regarding claims 5 and 6, Kazalauskas fails to disclose the 3 or 4 metal segments. It would have been obvious to adapt Kazalauskas to provide the 3 or 4 segments as a this is considered to be making a device adjustable and the provision of adjustability, where needed involves only routine skill in the art. 

Regarding claim 8, Kazalauskas fails to disclose the metal segments comprise tungsten. However, it would have been obvious to adapt Kazalauskas to form the metal segments from tungsten since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. As a high current could be conducted through the metal segment to the electrode or the tube, tungsten has a high heat resistance and would be used to withstand the heat being generated by a higher current being conducted through the segment. 

Kazalauskas discloses regarding claim 13, Fig 3 shows a torch body comprising an electrode 80 which is connected to a voltage supply and a gas supply. (See Column 4, Lines 5-10 and Lines 15-25) Kazalauskas discloses two or more metal segments movable relative to one another being sized and shaped to surround a seam between two elongated objected to be welded. (See Figs 1 and 4) Kazalauskas fails to disclose the metal segments acting as electrodes in electrical communication with the power supply line and the gas jacket and a screw mechanism that includes a locking mechanism that is located between two or more adjacent metal segments and that moves the metal segments in a radial direction via a screw mechanism. 

Deeg discloses regarding claims 1 and 12, two metal segments 11 and 12, acting as electrodes, (See Fig 12) which surround two parts to be welded, with the metal segments being movable relative to each other. Fig 14 shows the segments being in electrical communication with the power supply. 

It would have been obvious to adapt Kazalauskas in view of Deeg to provide two metal segments, acting as electrodes which surround two parts to be welded, with the metal segments being movable relative to each other, the segments being in electrical communication with the power supply as this would form a bond through the entire thickness of the workpiece(s). 

Stoops discloses a welding device comprising a metal segment being sized and shaped to surround a seam for welding two tubes or pipes. The metal segment comprises a gas jacket for feeding inert gas around the pipes being welded via apertures 59. (See Column 16, Lines 55-67) It would have been obvious to adapt Kazalauskas in view of Stoop to provide the gas jacket for shielding the weld area from the ambient atmosphere.

Steingroever discloses a screw mechanism 17, 17a for closing two segments of a welding device and moving the segments in a radial direction. It would have been obvious to adapt Kazalauskas to provide the screw mechanism that includes a locking mechanism that is located between two or more adjacent metal segments and that moves the metal segments in a radial direction via a screw mechanism as this is an obvious variant for a locking mechanism when securing two semi-circular segments. 

Kazalauskas discloses, regarding claims 15-16, Fig 3 shows a gear mechanism for moving the metal segments and torch body around the pipe. 

Regarding claims 16-18, it would have been obvious to complete the weld in whatever time is required for the weld to be completed.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kazlauskas (US 4,810,848) in view Deeg (US 3,391,558), Stoops et al (US 6,380,505) and Steingroever (US 5,586,460) and in further view of Taff et al (US 4,372,474).

The teachings of modified Kazlauskas have been discussed above. Kazlauskas fails to disclose a lead screw for moving the segments in a radial direction. However, Taff discloses a welding device comprising a metal segment being sized and shaped to surround a seam for welding two tubes or pipes. A lead screw 24 (See Fig 1) is used for moving the segments 25 and 26 in a radial direction. (See Column 4, Lines 11-25) It would have been obvious to adapt Kazlauskas in view of Taff to provide the lead screw for moving the segments for clamping pipes of different diameter without changes their axes relative to the welding mechanism. Taff also discloses the metal segments making an elliptical shape in order to clamp pipes of different sizes for the same reasoning as above. 

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. Applicant’s argument is directed toward the amend portion of the claim. Deeg and Steingroever are used to show the new limitations of the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/8/2022